Citation Nr: 1700574	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 2006 to December 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2016, the Veteran testified at a video conference hearing at the RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claim. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right hand disability as a result of his service. The Veteran asserts that during his service in Iraq in January 2009 he injured his right hand when it was crushed in the truck door of a armed motor vehicle while rushing outside the wire for an incident. The Veteran testified at the August 2016 videoconference hearing that he was in occupational therapy until September 2009 and that he continues to have pain and hypersensitivity. 

The Veteran's right fifth finger, with minimal residual deformity and residual scar, is service connected at a noncompensable rate, effective December 27, 2009. However, the Veteran contends that his hand has nerve damage with constant pain and sensitivity, and with two fingers curled and unable to be flexed. See August 2016 videoconference hearing transcript. In other words, the Veteran asserts that "there is hand involvement and that's why it was hard for him to describe what that involvement was, and we believe it's ulnar nerve damage."

The Veteran was afforded a VA examination of his right hand in October 2010. However, the Board notes that the examination report focuses on the Veteran's right fifth finger, as opposed to the Veteran's whole right hand and the Veteran's asserted nerve damage of his hand. Moreover, the Veteran contends that although he was given an examination back when he first filed his claim, since that time his symptoms as to his hand have worsened and his right fourth finger has become more involved and affected. See August 2016 videoconference hearing transcript. Specifically, the Veteran now notes numbness and diminution in the effectiveness of the use of his right hand. See id.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

The Veteran has not been afforded a VA examination of his whole right hand and any associated nerves. The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a hand disability, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also asserts that he experienced an injury to his right hand in service, and his service treatment records corroborate the Veteran's testimony, with a March 2009 treatment record indicating an injury to and treatment of the Veteran's right fifth finger. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the current nature and etiology of his right hand disability.

Last, the Board notes that there is some indication in the record that the Veteran has Reserve service, with active duty for training from January to June 2006. Therefore, on Remand, the Board directs the AOJ to ensure that all personnel and treatment records from the Veteran's Reserve service is of record.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate record centers and make appropriate efforts to obtain the Veteran's personnel and treatment records from the Veteran's period of Reserve service.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. To that end, if any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e). 

2. Associate with the claims file any updated VA treatment records, and any private treatment records, to include any additional records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

3. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right hand disability, to include any nerve damage. 

The electronic claims file, to include the Veteran's service treatment records and videoconference hearing testimony, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

(a) After reviewing the claims file and examining the Veteran, the examiner should identify any right hand disability. The examiner to directed to make note of the Veteran's entire right hand, to include any associated nerves, and the examiner is directed to consider and make note of the Veteran's testimony presented at the August 2016 videoconference hearing.

(b) The examiner is also directed to opine whether it is at least as likely as not (a fifty percent probability or greater) that in addition to the service connected right fifth finger disability, the Veteran's has an an additional right hand disability, to include any associate nerve injury, that is related to his active duty service? The examiner's attention is directed to the Veteran's service treatment records and August 2016 videoconference hearing testimony.


A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




